Name: Commission Regulation (EC) NoÃ 503/2006 of 29 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30.3.2006 EN Official Journal of the European Union L 92/1 COMMISSION REGULATION (EC) No 503/2006 of 29 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 29 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 106,5 204 48,1 212 102,0 999 85,5 0707 00 05 052 137,1 628 155,5 999 146,3 0709 90 70 052 113,6 204 49,7 999 81,7 0805 10 20 052 72,3 204 41,1 212 51,1 220 41,1 400 58,7 624 60,6 999 54,2 0805 50 10 624 65,2 999 65,2 0808 10 80 388 81,5 400 126,2 404 92,9 508 77,6 512 80,2 528 79,3 720 89,0 999 89,5 0808 20 50 388 82,6 512 71,1 528 48,2 720 129,3 999 82,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.